United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 00-3929WM
                                  _____________

United States of America,                *
                                         * On Appeal from the United
             Appellee,                   * States District Court
                                         * for the Western District
      v.                                 * of Missouri.
                                         *
Christopher Matthew Phillips,            * [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: July 17, 2001
                                Filed: August 1, 2001
                                    ___________

Before BOWMAN, RICHARD S. ARNOLD, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

        Christopher Matthew Phillips pleaded guilty to using an interstate-commerce
facility to solicit murder for hire, in violation of 18 U.S.C. § 1958. At sentencing,
counsel for Phillips and the government requested that Phillips be sentenced at the low
end of the applicable Guidelines imprisonment range of 87-108 months. Nevertheless,
the District Court1 sentenced Phillips to 108 months imprisonment and three years



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
supervised release. On appeal, Phillips’s attorney has filed a brief and moved to
withdraw under Anders v. California, 386 U.S. 738 (1967).

      Phillips cannot challenge his sentence merely because it is at the top of the
relevant Guidelines range. See 18 U.S.C. § 3742(a) (limiting appeals to sentences
imposed in violation of law, sentences imposed due to incorrect application of
Guidelines, sentences above applicable Guidelines range, and unreasonable sentences
imposed for offenses for which there are no Guidelines); United States v. Woodrum,
959 F.2d 100, 101 (8th Cir. 1992) (per curiam).

      Having found no nonfrivolous issues for appeal upon our independent review
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we affirm the judgment of the District
Court, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-